UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1373


LEOPOLDO VASQUEZ, a/k/a Leopoldo Vasquez Diaz,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 18, 2018                                   Decided: October 24, 2018


Before KING and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Edward E. Wiggers,
Senior Litigation Counsel, Stephanie E. Beckett, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leopoldo Vasquez, a native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his motion to reopen. We

have reviewed the administrative record and the Board’s order and conclude that the

Board did not abuse its discretion in denying the motion as untimely. See 8 C.F.R.

§ 1003.2(c)(2) (2018). We therefore deny the petition for review for the reasons stated

by the Board. See In re Vasquez (B.I.A. Mar. 20, 2018).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2